Citation Nr: 1504251	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-24 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an increased rating in excess of 40 percent for lumbar spine fracture, status post L2-L3 fusion (back condition), from July 17, 2012. 

2. Entitlement to an increased rating in excess of 20 percent for lumbar spine fracture, status post L2-L3 fusion (back condition), prior to July 17, 2012. 

3. Entitlement to compensation for residual disabilities secondary to medication for service-connected back condition, to include depression, or in the alternative, for extraschedular consideration. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1984 to September 2005.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which, in pertinent part, continued a 20 percent rating for the Veteran's increased rating claim for his service-connected back condition.  

In an August 2012 Statement of the Case (SOC), the RO granted an increase to 40% for the Veteran's service-connected back condition, effective from July 17, 2012. The Veteran filed an informal Form 9, contesting the effective date of the increased rating. The RO issued a subsequent Supplemental Statement of the Case (SSOC) in May 2013, denying the Veteran's claim to bring his 40 percent rating back to when he initially filed his increased rating claim in November 2010. The Board notes that since the Veteran's claim of increased rating for a back condition has not been fully granted for any period during the pendency of the appeal, the entire appeals period is before the Board.   

The Board also notes that the Veteran's claim for an increased rating of his service-connected primary biliary cirrhosis, currently rated at 0 percent, is not before the Board. In the Veteran's September 2012 submission for a substantive appeal, which the RO accepted as an informal Form 9, the Veteran did not note that he intended to appeal the RO's decision regarding the aforementioned claim. Since this issue cannot be construed as related to his back condition, currently on appeal, the Board has no jurisdiction regarding this issue, and it will not be discussed or adjudicated on this appellate review.   

The issue of entitlement to compensation for residual disabilities of medication for service-connected back condition, or in the alternative, for extraschedular considerations, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

1. From July 17, 2012, the Veteran's service-connected back condition is manifested at worst by 30 degrees of forward flexion with no indication of ankylosis of the entire thoracolumbar spine. 

2. Prior to July 17, 2012, the Veteran's service-connected back condition is manifested at worst by 55 degrees of forward flexion with no indication of unfavorable ankylosis of the thoracolumbar spine. However, the Veteran, during this time period, suffered from additional functional loss from pain, flare-ups, weakness and fatigue.



CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 40 percent, from July 17, 2012, for a back condition have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124(a), Diagnostic Code (DC) 5242 (2014). 

2. Resolving all reasonable doubt in favor of the Veteran, the criteria for a disability rating of 40 percent, but not higher, prior to July 17, 2012, for a back condition have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71(a), DC 5242; DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

The RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2014). The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Increased Ratings - In General

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities. Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability. 38 C.F.R. §§ 4.1, 4.2. When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability. The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, at 592. Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). As will be further explained below, in making the determination to deny a higher rating than that currently assigned for the Veteran's back condition, the Board notes that it took into account the Veteran's complaints of pain, and was cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Disabilities of the spine are evaluated under the General Formula for Diseases and Injuries of the Spine (General Rating Formula). 38 C.F.R. § 4.71(a), DC 5235-5242. Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is only warranted for unfavorable ankylosis of the entire spine. Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code. Id. Note (1).

Increased Rating - Back Condition, From July 17, 2012 

The Veteran is currently assigned a 40 percent rating for his service-connected back condition, effective from July 17, 2012. A review of the records in the Veteran's claims file reveal no evidence, medical or otherwise, to warrant an increase rating in excess of 40 percent for his back condition during this period. Therefore, the Board finds that the Veteran's claim must be denied. 

As noted above, under the General Rating Formula, a 50 percent rating is only warranted for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent rating is only warranted for unfavorable ankylosis of the entire spine. Therefore, a diagnosis of ankylosis of the entire thoracolumbar spine is necessary for any increase in rating under this formula. 

In the Veteran's most recent VA examination in July 2012, the examiner identified no evidence of ankylosis. A review of the contemporaneous private medical treatment records submitted by the Veteran also revealed that no ankylosis was detected in the Veteran's lumbar spine during, or prior, to the claims period. Furthermore, the Veteran himself has not claimed, or otherwise asserted, he suffers from any symptoms from his back condition in addition to those contemplated under the 40 percent criteria. Indeed, the Veteran expressed he was satisfied with his 40 percent rating for his back condition in his informal substantive appeal. Therefore, without any evidence of ankylosis of the thoracolumbar spine, under the General Rating Formula, the Board finds that a rating in excess of 40 percent for the Veteran's service-connected back condition, from July 17, 2012, is not warranted. 

The Board notes that, alternatively, the Veteran's back condition can be rated under the Diagnostic Code 5243, for intervertebral disc syndrome (IVDS). Under these criteria, incapacitating episodes having a total duration of at least six weeks during the past 12 months warrants a 60 percent rating. For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted. 38 C.F.R. § 4.71(a), DC 5243. The Board notes that the July 2012 VA examination diagnosed the Veteran with IVDS, however, identified no incapacitating episodes experienced by the Veteran in the past 12 months. Therefore, the Veteran would not qualify for a higher rating under this formula. 

Finally, the Board notes that there is no evidence of record that the Veteran suffers from any additional functional loss due to pain or flare-ups. While there was evidence of pain on range of motion testing in the July 2012 VA examination, the examiner found no evidence of fatigue, weakness, lack of endurance, incoordination, or additional limitation in range of motion. In fact, the examiner noted that the Veteran had similar range of motion after three repetitions. The July 2012 examination also revealed no evidence of the Veteran reporting experiencing flare-ups.  Additionally, the Veteran has not presented or asserted any additional statements regarding a disability picture that is further hindered beyond the contemplation of his current 40 percent disability rating. Therefore, without evidence of a back condition that is further limited by his pain or flare-ups, the Board finds that any functional loss present in the lumbar spine is adequately accounted for in the 40 percent rating assigned from July 17, 2012. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-207. Consequently, the Veteran's claim for a higher rating in excess of 40 percent, for the period from July 17, 2012, is denied. 

Increased Rating - Back Condition, Prior to July 17, 2012 

The Veteran asserts that his service-connected back condition, prior to July 17, 2012, was worse than that represented by the 20 percent disability rating assigned during that period. He specifically states that during that time period, his pain and disability was as severe as that of the period after July 17, 2012. The records reveal that the Veteran's back condition during the relevant time period does not warrant any increase in rating in excess of 20 percent based on objective measures and diagnoses. However, the Board finds that there is evidence of additional functional loss based on pain, fatigue, weakness and flare-ups of the Veteran's back, as contemplated under DeLuca. 8 Vet. App. at 206-07. Therefore, the claim for an increased rating is granted, and a 40 percent rating, but not higher, for the period prior to July 17, 2012, is warranted.  

Again, as noted above, disabilities of the thoracolumbar spine are evaluated under the General Rating Formula. 38 C.F.R. § 4.71(a), DC 5235-5243. Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code. Id. Note (1).

The Veteran was afforded a VA C&P examination in January 2011, about three months after he filed his initial increased rating claim in November 2010. On examination, the Veteran's range of motion was as follows: flexion of the thoracolumbar spine was limited to 55 degrees; extension was limited to 18 degrees; right lateral flexion was limited to 20 degrees; left lateral flexion was limited to 25 degrees; right lateral rotation was limited to 25 degrees; and left lateral rotation was limited to 25 degrees; all with pain beginning at endpoints. 

The examiner indicated that the Veteran did not have additional limitation in range of motion, functional loss and/or functional impairment of the thoracolumbar spine. However, the Veteran was noted experiencing objective signs of pain on repetitive testing. He had guarding and/or muscle spasm of the thoracolumbar spine that resulted in an abnormal gait. Muscle strength testing of the lower extremities were normal. Reflex of bilateral lower extremities were normal. The examiner noted no neurologic abnormalities related to a thoracolumbar spine such as bowel or bladder problems. There was no indication of ankylosis of the lumbar spine, or IVDS. An X-ray performed on the Veteran's lumbar spine detected no degenerative changes. 

The Veteran has submitted contemporaneous private medical evidence of pain management treatments he has received throughout the appeals period. A review of these records reveals that the Veteran has been receiving treatments for his back pain from a private pain center, where he receives medication and steroid injections. However, these records do not reveal any objective testing of the Veteran's range of motion, or for any other criteria under the General Rating Formula. While these records are probative in establishing the Veteran continuously experienced back problems and received treatment, they do not speak to, or establish the facts necessary for an increased rating under the General Rating Formula. 

The Board finds that the January 2011 examination is the most probative evidence in establishing the Veteran's condition during the time period in question, prior to July 2012. The January 2011 VA examination offered tests, such as for range of motion and for ankylosis, that relate directly to the ratings criteria to justify a higher rating. Additionally, this examination is temporally close to the initiation of the Veteran claim (within three months). The Board notes that it has considered the private medical evidence of record, noted above, however finds that the private evidence are of little probative value in establishing the criteria under the General Rating Formula, since it did not test for range of motion or ankylosis. 

In evaluating the probative value of competent medical evidence, the value of medical evidence depends on the medical expert's personal examination of the patient, to include type of examination and tests, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). The credibility and weight to be attached to these opinions are within the province of the adjudicators. See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing medical data). It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

As noted above, for a rating of 40 percent, the Veteran's condition must be shown to be manifested by a forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. The evidence of record shows that the Veteran's back, at worst, during this period, was manifested by a forward flexion of 55 degrees, with no signs of ankylosis. See January 2011 VA C&P Examination. Therefore, under the specific objective criteria of the ratings code, the Veteran's condition did not meet the criteria required for a 40 percent rating, prior to July 17, 2012. 

However, the Board finds that there is evidence of record of pain, weakness, fatigue, stiffness, and flare-ups of the Veteran's back condition that has caused additional functional loss not contemplated by the rating criteria. DeLuca. 8 Vet. App. at 206-07. The record reveals that the Veteran has suffered from severe back pain that caused functional loss in conducting everyday activities, as well as flare-ups that happen a couple times a year, and can last for several days.  

The Board points out that while the January 2011 VA examiner indicated that the Veteran did not have additional functional loss, he did note that the Veteran experienced objective signs of pain on the endpoints of the range of motion testing, as well as on repetitive testing. The examiner explicitly noted that the Veteran's back condition caused the Veteran to have difficulty sitting for long periods of time, and would cause him pain, weakness and fatigue. The Board notes that the January 2011 examination offered no analysis or notation on the effects of flare-ups of the Veteran's back condition, and therefore, does not affirm or deny flare-ups, or their effects on the Veteran's function. 

The Board also notes that the Veteran has submitted ample contemporaneous private medical evidence of pain management treatments he has been receiving throughout the appeals period. A review of these records reveals that the Veteran's back condition has been progressively getting worse during the relevant period. Treatment records noted that the Veteran was able to play basketball and do exercises prior to the claims period, as compared to after November 2010, where the Veteran only expressed pain and fatigue in his back. The records also reveal the private doctors altering and adjusting medication and treatments as the Veteran continuously reported a worsening disability picture due to his pain. The treatment included routine injections of steroids, which the Veteran claimed have less and less effect on his overall condition. 

The Board finds these private records, along with lay statement by the Veteran, and parts of the January 2011 VA examination, sufficient to establish the fact that the Veteran suffered from additional functional loss due to pain and flare-ups as contemplated by DeLuca. 8 Vet. App. 202. Therefore, in determining that the Veteran's back condition was further limited by his pain and/or flare-ups, the Board finds that the functional loss present in the Veteran's lumbar spine is not adequately accounted for in the 20 percent rating assigned prior to July 17, 2012. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-207. Consequently, the next applicable rating of 40 percent is granted, for the period prior to July 17, 2012.  

The Board notes that the January 2011 examiner did not indicate that the Veteran suffered from IVDS; therefore, any rating under that diagnostic code is unwarranted.  

Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity. Ratings will generally be based on average impairment. See 38 C.F.R. § 3.321(a), (b). In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board has considered whether the Veteran's spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected spine disability are manifested by symptoms of chronic pain, which prevented have multiple functional effects.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity under Diagnostic Codes 5242 and 5201.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. 

The evidence does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's low back disorder with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted. 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). The Board notes that additional symptoms and/or separately diagnosed conditions as a result of the Veteran's medication will be discussed in the remand portion of this decision, and serves as a separate issue.  

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an increased rating in excess of 40 percent for lumbar spine fracture, status post L2-L3 fusion (back condition), from July 17, 2012, is denied. 

Entitlement to an increased rating of 40 percent, but not higher, for lumbar spine fracture, status post L2-L3 fusion (back condition), prior to July 17, 2012, is granted. 

REMAND

The Board finds that further evidentiary development is necessary before the Board can adjudicate the claim for entitlement to compensation for residual disabilities secondary to medication for service-connected back condition, to include depression, or in the alternative, for extraschedular consideration, on the merits. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Board notes that a review of the relevant evidence of record, in particular the lay statements from the Veteran, reveals that the Veteran is, and has been, suffering from various side-effects due to his current cocktail of medications he takes for his service-connected back disability. The Veteran has alleged that these medications such as lidocaine, chlorzoxazone, oxycodone and embeda, has caused various side-effects such as severe constipation, extreme drowsiness and moderate depression. See July 2011 Notice of Disagreement (NOD). The Board finds that there is nothing in the language of the rating criteria for musculoskeletal disorders that account for side-effects of medications, especially that of depression. Therefore, the Board finds that these side-effects are not contemplated by the rating criteria for the Veteran's service-connected back condition and should be separately adjudicated. 38 C.F.R. § 4.25(b). 

However, the Board notes that further evidentiary development must be conducted prior to adjudication on this issue. There is no medical evidence or examination regarding these secondary conditions. The Board finds that a VA examination regarding any alleged side-effect of the Veteran's medications should be conducted.

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for any disorders associated with side-effects of his current medications that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claim at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. The RO will arrange for an appropriate VA C&P examination to ascertain the nature and etiology of the Veteran's claimed conditions, as due to his medications, to include depression, constipation and drowsiness. The examiner must specifically address whether such conditions were caused /aggravated (permanently worsened beyond normal progression) or otherwise related to his medications for his back condition, and weather they create additional functional loss to the Veteran's daily life or employment.

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file.

d. A complete rationale for any opinion expressed should be included in the examination report. Any rationale or opinion should adequately provide an explanation accounting for the side-effects of the Veteran's narcotic painkillers. 

4. After the above development has been completed, determine whether referral to VA's Director of Compensation and Pension Service for extraschedular consideration as to whether the Veteran's additional disability from his medications, secondary to his service connected back condition, is warranted. 

5. If no referral to the VA's Director of Compensation and Pension Service is warranted, issue a Supplemental Statement of the Case (SSOC) addressing functional limitations due to his secondary service-connected disabilities, jointly, as they may relate to his ability to function in a work setting and to perform work tasks taking into consideration the Veteran's level of education, special training, and previous work experience. After the Veteran and his representative are given the requisite opportunity to respond, the case should be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


